IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0031
                             Filed August 15, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRANDON HOWARD CORNELISON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Steven J. Holwerda,

District Associate Judge.



      Brandon Cornelison appeals his sentence following his guilty plea to

second-degree theft. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                            2


VAITHESWARAN, Presiding Judge.

          Brandon Howard Cornelison pled guilty to second-degree theft. See Iowa

Code §§ 714.1(4), 714.2(2) (2015). The district court denied Cornelison’s request

for a deferred judgment, sentenced him to a prison term not exceeding five years,

suspended the term, placed him on formal probation for three years, and imposed

a fine.

          On appeal, Cornelison argues the district court “employ[ed] a fixed

sentencing policy rather than making an individualized sentencing determination.”

Our review is for an abuse of discretion. See id. § 901.5 (requiring the court to

consider which of the authorized sentences “in the discretion of the court, will

provide maximum opportunity for the rehabilitation of the defendant, and for the

protection of the community from further offenses”); State v. Laffey, 600 N.W.2d
57, 62 (Iowa 1999).

          The district court provided the following reasons for refusing to grant a

deferred judgment:

                  [D]eferred judgments are opportunities generally for people
          who have never been in trouble before. They are either young and
          don’t know any better, or they’re older and they’ve never been in this
          trouble before, and it’s something that, again, is somewhat out of
          character. Given—given the extent of your criminal record, the fact
          . . . you’d only been off probation about three months from a prior
          theft charge when this offense occurred, the Court does not believe
          that deferral of judgment is appropriate.

The court next explained “the positive things” Cornelison had been doing, as well

as factors identified in the presentence investigation report. Based on these

factors, the court suspended the prison term.
                                         3


       Contrary to Cornelison’s assertion, the district court did not apply a fixed

policy against imposition of deferred judgments.      See State v. Jackson, 204
N.W.2d 915, 916 (Iowa 1973) (“The imposition of the same penalty for every traffic

violation of the same classification whether a misdemeanor or infraction, under a

predetermined fixed policy cannot satisfy a statutory requirement for the exercise

of discretion.”). The court exercised its discretion, and we discern no abuse of

discretion in the court’s sentencing decision.

       AFFIRMED.